Opinion filed July 29, 2010




                                             In The


   Eleventh Court of Appeals
                                           __________

                                     No. 11-09-00331-CR
                                         __________

                  BRENDA LEE DANIEL HARRISON, Appellant

                                                 V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 91st District Court

                                     Eastland County, Texas

                                   Trial Court Cause No. 21882


                              MEMORANDUM OPINION

       The trial court convicted Brenda Lee Daniel Harrison, upon her plea of guilty, of possession
of less than one gram of methamphetamine. The trial court found both enhancement allegations to
be true and assessed her punishment at confinement for five years. We affirm.
                                        Sole Point of Error
       In her sole point of error, appellant argues that the trial court abused its discretion when it
denied her motion to suppress. Appellant contends that she had not committed a traffic offense and,
therefore, that Texas Department of Public Safety Trooper Buddy Wise lacked reasonable suspicion
to stop her. Appellant further argues that Trooper Wise illegally detained her until a drug dog could
arrive.
                                            Applicable Law
          In reviewing a trial court’s ruling on a motion to suppress, appellate courts must give great
deference to the trial court’s findings of historical facts as long as the record supports the findings.
Torres v. State, 182 S.W.3d 899, 902 (Tex. Crim. App. 2005); Guzman v. State, 955 S.W.2d 85
(Tex. Crim. App. 1997). Because the trial court is the exclusive factfinder, the appellate court
reviews evidence adduced at the suppression hearing in the light most favorable to the trial court’s
ruling. Carmouche v. State, 10 S.W.3d 323, 327 (Tex. Crim. App. 2000). We also give deference to
the trial court’s rulings on mixed questions of law and of fact when those rulings turn on an
evaluation of credibility and demeanor. Guzman, 955 S.W.2d at 87. Where such rulings do not turn
on an evaluation of credibility and demeanor, we review the trial court’s actions de novo. Guzman,
955 S.W.2d at 87. An appellate court must uphold the trial court’s ruling if it is reasonably
supported by the record and is correct under any applicable theory of law. State v. Steelman, 93
S.W.3d 102, 107 (Tex. Crim. App. 2002); Romero v. State, 800 S.W.2d 539, 543-44 (Tex. Crim.
App. 1990).
          A traffic stop is a detention and must be reasonable under the United States and Texas
Constitutions. Davis v. State, 947 S.W.2d 240, 245 (Tex. Crim. App. 1997). To be reasonable, a
traffic stop must be temporary and last no longer than is necessary to effectuate the purpose of the
stop. Florida v. Royer, 460 U.S. 491, 500 (1983); Davis, 947 S.W.2d at 245. Reasonableness is
measured in objective terms by examining the totality of the circumstances. Ohio v. Robinette, 519
U.S. 33, 39 (1996); Caraway v. State, 255 S.W.3d 302, 307 (Tex. App.—Eastland 2008, no pet.).
          An officer may check for outstanding warrants and demand identification, a valid driver’s
license, and proof of insurance from the driver. Kothe v. State, 152 S.W.3d 54, 63 (Tex. Crim. App.
2004); Davis, 947 S.W.2d at 245 n.6; Caraway, 255 S.W.3d at 308. While an officer is awaiting a
computer warrant check, questioning about matters unrelated to the initial traffic stop does not
violate the Fourth Amendment because such questioning does not extend the duration of an initial
valid stop. Caraway, 255 S.W.3d at 308. In some circumstances, however, extensive questioning
about unrelated matters may exceed the scope of the initial stop. Id.

                                                   2
       When the reason for the stop has been satisfied, the stop may not be used as a “fishing
expedition for unrelated criminal activity.” Davis, 947 S.W.2d at 243 (quoting Robinette, 519 U.S.
at 41 (Ginsburg, J., concurring)); State v. Wilson, 295 S.W.3d 759, 762 (Tex. App.—Eastland 2009,
no pet.); Caraway, 255 S.W.3d at 308. Once an officer concludes the investigation of the conduct
that initiated the stop, continued detention of a person is permitted only if there is reasonable
suspicion to believe another offense has been or is being committed. Davis, 947 S.W.2d at 245;
Wilson, 295 S.W.3d at 762; Caraway, 255 S.W.3d at 308. After the purpose of a traffic stop has been
accomplished, a police officer may ask for consent to search a vehicle; however, if consent is
refused, the officer may not detain the occupants or vehicle further unless reasonable suspicion of
some criminal activity exists. Wilson, 295 S.W.3d at 762; Caraway, 255 S.W.3d at 310-11;
Magana v. State, 177 S.W.3d 670, 673 (Tex. App.—Houston [1st Dist.] 2005, no pet.); Spight v.
State, 76 S.W.3d 761, 767-68 (Tex. App.—Houston [1st Dist.] 2002, no pet.).
                                 Evidence at Suppression Hearing
       Trooper Wise testified that he saw appellant driving down a residential street on September 6,
2008, at 11:25 a.m. Appellant stopped her vehicle in the middle of the road and then proceeded
down the street. She did this numerous times. She finally stopped about fifteen feet from the stop
sign at a busy intersection that crossed a state highway. She then sped through the intersection
without stopping at the stop sign. Trooper Wise testified that he did not want to be hit by the
oncoming traffic so he waited to cross the intersection before stopping appellant for disregarding the
stop sign. When appellant pulled over, she stopped in an intersection.
       Appellant had trouble finding her driver’s license. She was “fidgety” and “kind of fumbling
around.” She was more nervous than normal. She told him that she was on her way to a shower.
Her speech was not clear, and she mumbled and rambled. Trooper Wise stated that he had to “really,
really try to pay attention to her in order to understand her.” Appellant did not make eye contact and
kept her sunshades on. The inside of her vehicle “was just trashy” like she had “been in it for
awhile,” and she appeared to be trying to hide something. Trooper Wise suspected that she might be
impaired. Trooper Wise further testified that, based on his training and experience, the trash and
clutter in appellant’s car was consistent with “somebody that has a chemical dependency” and that it
appeared appellant was trying to hide something.

                                                  3
       While Trooper Wise ran her information through the computer in his patrol vehicle, he
noticed appellant moving back and forth inside the vehicle. Trooper Wise testified that her
nervousness was escalating. Trooper Wise was informed that appellant had a history of arrests
concerning methamphetamine.
       Based on his training, experience, and appellant’s behavior, Trooper Wise asked appellant to
step out of her vehicle. Appellant told Trooper Wise that she had been arrested numerous times for
methamphetamine, and she made a point to tell Trooper Wise that she was clean and did not do “that
anymore.” As her nervousness “seemed to grow,” Trooper Wise had concerns that she might have a
controlled substance on her or in her car. When Trooper Wise asked for consent to search, appellant
stated that she wanted to get to the party and asked if Trooper Wise could search her vehicle at a later
time. Trooper Wise told her that he did not make appointments for searches.            Appellant then
explained that there was a lot of “stuff” in her vehicle, that it would take too long, and that she
wanted to get to where she was going. After she denied consent, Trooper Wise called for the canine
unit to come.
       The canine unit arrived in approximately fifteen minutes, and the dog alerted on appellant’s
vehicle. A couple of small baggies and several syringes were recovered. One of the syringes was
used. The baggies and the used syringe field-tested positive for controlled substances. The
substance was later identified as methamphetamine. A small plastic bag containing four or five little
cotton pieces was found inside her bra. The cotton also tested positive for methamphetamine.
Trooper Wise stated that about twenty minutes passed from the time he initially stopped appellant
until the dog alerted on her car.
       Trooper Wise’s patrol vehicle was equipped with a video recording system. The recording
was introduced into evidence and supported Trooper Wise’s testimony.
                                               Analysis
       Appellant argues that the initial traffic stop was not justified because there was no painted
line or crosswalk at the intersection with the stop sign. In addition, appellant contends the detention
was longer than necessary. Therefore, appellant concludes that the trial court erred by denying her
motion to suppress. We disagree.


                                                   4
        Both Trooper Wise’s testimony and the digital recording of the stop reflect that appellant did
not stop at the highway intersection stop sign pursuant to TEX. TRANSP. CODE ANN. §§ 544.003,
544.010 (Vernon 1999), § 545.151 (Vernon Supp. 2009). A stop sign is valid regardless of whether
lines for a crosswalk have been painted. Section 544.003(c)(2). In addition, Trooper Wise had
observed appellant driving erratically down a residential street, coming to a complete stop in the
middle of the street, and then driving forward several times. The record supports the validity of the
initial traffic stop.
        We disagree with appellant’s contention that the facts of her case mirror the facts in Davis,
947 S.W.2d 240. Davis involved a stop on suspicion of driving while intoxicated, and the officer
detained the defendant on the conclusion that he did not appear to be someone who was on a
business trip. Here, Trooper Wise expressed factors that gave rise to a reasonable suspicion that
justified further investigation. Trooper Wise’s experience and training indicated that appellant’s
demeanor and the appearance of her vehicle were consistent with someone hiding a controlled
substance.         Appellant volunteered that she had had multiple arrests for possession of
methamphetamine, and Trooper Wise received information that confirmed her statements.
        The record reflects that only twenty minutes passed from Trooper Wise’s initial stop until the
time that the dog alerted on appellant’s car. The record does not support appellant’s contention that
she was detained for an unreasonable amount of time.
        The trial court did not err in denying appellant’s motion to suppress. The sole point is
overruled.
                                                            Holding
        The judgment of the trial court is affirmed.




July 29, 2010                                                                    TERRY McCALL
Do not publish. See TEX. R. APP. P. 47.2(b).                                     JUSTICE
Panel consists of: McCall, J.,
Strange, J., and Boyd, S.J.1

        1
            John T. Boyd, Retired Chief Justice, Court of Appeals, 7th District of Texas at Amarillo, sitting by assignment.
                                                                 5